Citation Nr: 1720047	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-46 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right foot disorder, including as secondary to a service-connected left plantar calcaneal spur. 

2. Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left plantar calcaneal spur. 

3. Entitlement to service connection for a left knee disorder, including as secondary to a service-connected left plantar calcaneal spur. 

4. Entitlement to service connection for a low back disorder, including as secondary to a service-connected left plantar calcaneal spur.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991 and from August 1997 to March 1998. The Veteran also performed twelve years of inactive service in the Army Reserve/National Guard, including in the Maryland National Guard from November 1999 to November 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. This appeal was remanded by the Board in March 2014 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal originates from a November 2010 VA Form 9 in which the Veteran appealed a March 2009 rating decision. In that November 2010 VA Form 9, the Veteran did not request a Board hearing. The Veteran also filed an April 2016 VA Form 9 appealing a May 2010 denial of service connection for residuals of a traumatic brain injury (TBI). In that April 2016 VA Form 9 the Veteran requested a videoconference hearing for his claim of entitlement to service connection for residuals of a TBI. The Veteran will be scheduled for a videoconference hearing for that claim, and that claim will not be adjudicated in this decision.


FINDINGS OF FACT

1. The Veteran's right foot hammer toes and calcaneal spurs are not etiologically related to his active service or service-connected left foot calcaneal spurs.

2. The Veteran's bilateral patello-femoral syndrome is not etiologically related to his active service or service-connected left foot calcaneal spurs.

3. The Veteran's lumbosacral strain is not etiologically related to his active service or service-connected left foot calcaneal spurs.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for bilateral knee disabilities have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3. The criteria for service connection for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his right foot, right and left knee, and low back disorders are secondary to his service-connected left foot disorder. He also asserts that he injured his right foot, bilateral knees, and lower back in rigorous physical military exercises that included long road marches and carrying heavy loads during his Maryland National Guard duty.

The Veteran's October 2014 VA medical examinations show that he was diagnosed with bilateral hammer toes; bilateral calcaneal spurs; bilateral patello-femoral syndrome, left more than right; and lumbosacral strain. The examination showed that there was no evidence of degenerative joint disease of the knees or low back. 

Service treatment records include October 1990 enlistment and December 1995 quadrennial physical examinations that are silent for any reports by the Veteran or observations by an examiner of foot, knee, or lumbar spine injuries or symptoms. In October 1997, February 1998, and on three occasions from July 1998 to March 1999, military and VA records showed that the Veteran had plantar warts removed from the left heel. Lay statements, VA, and military treatment records show that the Veteran performed all his Special Forces training duties without any indication of injury until he began limping during a 12 mile road march while carrying a 55 pound ruck sack on a Saturday in February 2001. A military physician's assistant initially diagnosed a possible fifth toe stress fracture, but X-rays were negative. The final diagnosis was blisters. The following Monday, the Veteran was seen for the same reasons in a VA clinic. The examiner noted the Veteran's report that he had participated in the march in new shoes and observed blisters on both feet. The examiner also noted that X-rays of the left foot were negative. 

Inconsistently, in March 2001, a VA clinician noted on a Report of Employee's Emergency Treatment (VA Form 5-3831b) that the Veteran should be excused from National Guard training because of a fracture of the left fifth metatarsal. In a November 2001 Report of Medical Assessment (DD Form 2697), the Veteran noted that he had no illnesses or injuries that caused missed duty for longer than three days and no illness or injury for which he did not seek medical care. In March 2002, a military physician noted on a sick slip that the Veteran reported sharp pain in the lower back and knees while handling heavy equipment. The Veteran was limited in duty to light walking for three weeks. There are no supporting military clinical records to show that a traumatic injury occurred or that the symptoms persisted. However, in May 2002, a VA clinician noted that the Veteran reported bilateral knee pain for one month that started after rigorous exercise during inactive duty training but without a traumatic injury. X-rays showed mild bilateral degenerative joint disease. The Veteran remained assigned to the National Guard Special Forces training unit until the end of his obligated service in November 2002 with no further evidence of symptoms or any treatment for foot, knee, or low back injuries. 

Therefore, the only disorders noted in the service records were plantar warts in 1997-99 and mild degenerative joint disease of the knees about two months after the complaint of pain after lifting in 2002. The only indications of injury are the blisters after a long march in 2001 and the possibility of an injury associated with pain in the knees and back on one occasion after heavy lifting in 2002. Otherwise, the Veteran successfully participated in the remainder of the rigorous training activity until discharge in November 2002.

The Veteran was afforded VA medical examinations and opinions in October 2014. The examiner opined that it was less likely than not that the Veteran's right foot hammer toes and calcaneal spurs, bilateral mild patello-femoral syndrome, and lumbosacral strain were caused by or aggravated by the Veteran's active military service or his service-connected left plantar calcaneal spur. The examiner reasoned that there was no evidence of these chronic conditions in the Veteran's service treatment records. The examiner opined that military training, long marches, duties as a VA policeman, and carrying heavy equipment does not cause the claimed disabilities. He stated that the preponderance of currently established medical and scientific data does not support a relationship between the claimed disabilities and those activities. The examiner noted that for the Veteran's service-connected left calcaneal spurs that they were tiny and relieved by foot orthotics. The examiner stated that there was no evidence of postural imbalance or gait abnormalities that could cause or aggravate any knee or spine disabilities or right foot hammer toes or calcaneal spurs. He opined that calcaneal spurs of the left foot do not cause calcaneal spurs of the right foot. 

The Veteran submitted a July 2009 medical opinion from VA physician Dr. C.J. Dr. C.J. stated that the Veteran's non-service-connected plantar fasciitis has "highly probable consequences to the structures in his lower extremity and back." Dr. C.J. stated that he highly suspected that the Veteran's pain in his knees and hips and feet were contributing to his overall health. 

The Veteran also submitted a November 2010 statement from R.M., a soldier with whom the Veteran served. R.M. was a medic who served with the Veteran and stated that he treated the Veteran on various inactive training missions. R.M. stated that the Veteran participated in physically grueling training. Specifically, R.M. stated that the Veteran injured his knees in March 2002 while carrying filled water canteens on a ten to fifteen mile march. 

The October 2014 examiner addressed Dr. C.J.'s opinion and R.M.'s statements. The examiner stated that the opinion and statements were not supported by the record and that for the reasons the examiner used to support his opinions, he did not believe that Dr. C.J.'s opinion was persuasive.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Dr. C.J. does not offer an opinion as to the etiology of the Veteran's claimed disorders. Also, while R.M.'s statements support the Veteran's statements that there were additional incidents in service that were not reflected in his STRs, the statements do not relate to the missing requirement of a nexus between the Veteran's in-service incidents and his current disabilities. 

The Board acknowledges the Veteran's assertions that his claimed disabilities are due to in-service injuries and his service-connected left foot disability. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the etiology of right foot, right and left knee, and low back disorders. As such, the Board assigns no probative weight to the Veteran's assertions that his right foot, right and left knee, and low back disorders are due to his military service and his service-connected left foot disorder. 

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise with regard to the nexus element of service connection. See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a low back disability is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


